Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-19-00066-CV

             IN RE ALLIED PROPERTY & CASUALTY INSURANCE COMPANY

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 13, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 1, 2019, relator filed a petition for writ of mandamus. Relator also filed a

motion for stay of the trial court’s January 24, 2019 Order pending final resolution of the petition

for writ of mandamus, which this court granted on February 4, 2019. The real parties in interest

filed a response. After considering the petition, this court concludes relator is not entitled to the

relief sought. Accordingly, the petition for writ of mandamus is DENIED. 2 The stay imposed on

February 4, 2019 is LIFTED.

                                                          PER CURIAM




1
 This proceeding arises out of Cause No. 2018-CV-02309, styled Lois Morris and Gregory Morris v. Shahariar
Hassan, pending in the County Court at Law No. 3, Bexar County, Texas, the Honorable David J. Rodriguez presiding.
2
  This court’s denial of the petition for writ of mandamus should not be interpreted as a reflection on the merits of
relator’s Motion for Severance and Plea in Abatement, which remains pending before the trial court.